Case 1:18-cv-01302-JTN-SJB ECF No. 59 filed 03/16/20 PageID.728 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

BEVERLY ZIMMERMAN, et al., on behalf of
themselves and all others similarly situated,

       Plaintiffs,
                                                      Case No. 1:17-cv-1062
v.
                                                      HON. JANET T. NEFF
THE 3M COMPANY f/k/a Minnesota Mining
and Manufacturing Co., et al.,

       Defendants.
____________________________/

MEGAN JOHNS, et al., on behalf of
themselves and all others similarly situated,

       Plaintiffs,
                                                      Case No. 1:18-cv-1302
v.
                                                      HON. JANET T. NEFF
WOLVERINE WORLD WIDE, INC., et al.,

       Defendants.
____________________________/

SUSAN HENRY, on behalf of herself and all
others similarly situated,

       Plaintiff,
                                                      Case No. 1:19-cv-379
v.
                                                      HON. JANET T. NEFF
WOLVERINE WORLD WIDE, INC., et al.,

       Defendants.
____________________________/

                                            ORDER
    Case 1:18-cv-01302-JTN-SJB ECF No. 59 filed 03/16/20 PageID.729 Page 2 of 3



           Pending before the Court is Plaintiffs’ Motion to Amend Caption for Amended
Consolidated Class Action Complaint (ECF No. 176)1 to address the Court’s docketing concerns
with the amended consolidated class action complaint filed October 17, 2019 (ECF No. 154).
           The Court has considered the Motion, Defendants’ Joint Response (ECF No. 179), and the
case circumstances.           In light of Plaintiffs’ changes to the named plaintiffs/putative class
representatives and the consolidation of the three underlying complaints into a single consolidated
complaint, the Court determines that the appropriate course is for Plaintiffs to move forward with
these proceedings in the Johns case, No. 1:18-cv-1302. As Defendants point out, no named
plaintiffs remain from either the Zimmerman case or the Henry case. The Court finds no
justification for continuing with three duplicative class action complaints and filings in separate
case dockets.
           Plaintiffs shall therefore proceed with an amended consolidated class action complaint in
the Johns case that adds the new Plaintiffs and omits those no longer named. The complaint
caption shall accurately identify the ten putative class representatives currently named as Plaintiffs,
and shall maintain Megan Johns as the first-named plaintiff for consistency in the case docketing.
Additionally, because the parties’ Joint Notice (ECF No. 180) states that Plaintiffs agree to dismiss
Count IV, unjust enrichment, of their pending consolidated amended class action complaint, the
newly amended complaint shall omit that claim. The Zimmerman and Henry cases shall be
dismissed.
           Accordingly, Plaintiffs’ Motion (ECF No. 176) is GRANTED IN PART and DENIED IN
PART. To maintain a complete record, Plaintiffs shall not later than March 26, 2020 file a motion
in each of the three underlying cases, attaching as an exhibit the proposed amended consolidated
class action complaint, as set forth herein, and requesting that the Court: (1) accept the proposed
complaint for filing in the Johns case; and (2) dismiss the Zimmerman and Henry cases as
duplicative.
           In light of the parties’ response in the Joint Notice (ECF No. 180) on Issue (4): Courses of
Action to Expedite a Remedy and/or Resolution in these Cases as an Alternative to, or in
Conjunction, with Continuing Litigation, the parties shall not later than March 31, 2020 file a




1
    The docket references herein refer to the filings in the Zimmerman case.

                                                      Page 2 of 3
 Case 1:18-cv-01302-JTN-SJB ECF No. 59 filed 03/16/20 PageID.730 Page 3 of 3



Supplement to the Joint Notice updating the Court on the process for discussing a potential
resolution of the state court litigation that may impact the claims before this Court.
       The time for Defendants to file their answers to the newly amended consolidated class
action complaint is extended until the Joint Notice Supplement and further order of the Court.
       IT IS SO ORDERED.


Dated: March 16, 2020                                           /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge




                                            Page 3 of 3
